


109 HR 5917 IH: To amend the Internal Revenue Code of 1986 to provide

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5917
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mr. Sodrel (for
			 himself, Mr. Hunter,
			 Mr. McHenry,
			 Mr. Rohrabacher,
			 Mr. Kuhl of New York,
			 Mrs. Blackburn,
			 Mr. Pence,
			 Mr. Simmons,
			 Mr. Gerlach,
			 Mr. Paul, and
			 Ms. Harris) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that tips received for certain services shall not be subject to income or
		  employment taxes.
	
	
		1.Tips received for certain
			 services not subject to income or employment taxes
			(a)In
			 GeneralSection 102 of the Internal Revenue Code of 1986
			 (relating to gifts and inheritances) is amended by adding at the end the
			 following new subsection:
				
					(d)Tips Received
				for Certain Services
						(1)In
				generalFor purposes of subsection (a), tips received by an
				individual for qualified services performed by such individual shall be treated
				as property transferred by gift.
						(2)Qualified
				servicesFor purposes of this subsection, the term
				qualified services means cosmetology, hospitality (including
				lodging and food and beverage services), recreation, taxi, newspaper deliveries
				and shoe shine services.
						(3)Annual
				limitThe amount excluded from gross income for the taxable year
				by reason of paragraph (1) with respect to each service provider shall not
				exceed $10,000.
						(4)Employee taxable
				on at least minimum wageParagraph (1) shall not apply to tips
				received by an employee during any month to the extent that such tips—
							(A)are deemed to have
				been paid by the employer to the employee pursuant to section 3121(q) (without
				regard to whether such tips are reported under section 6053), and
							(B)do not exceed the
				excess of—
								(i)the minimum wage
				rate applicable to such individual under section 6(a)(1) of the Fair Labor
				Standards Act of 1938 (determined without regard to section 3(m) of such Act),
				over
								(ii)the amount of the
				wages (excluding tips) paid by the employer to the employee during such
				month.
								(5)TipsFor
				purposes of this title, the term tips means a gratuity paid by an
				individual for services performed for such individual (or for a group which
				includes such individual) by another individual if such services are not
				provided pursuant to an employment or similar contractual relationship between
				such
				individuals.
						.
			(b)Exclusion From
			 Social Security Taxes
				(1)Paragraph (12) of
			 section 3121(a) of such Code is amended to read as follows:
					
						(12)(A)tips paid in any medium
				other than cash;
							(B)cash tips received by an employee in
				any calendar month in the course of his employment by an employer unless the
				amount of such cash tips is $20 or more and then only to the extent includible
				in gross income after the application of section
				102(d);
							.
				(2)Paragraph (10) of
			 section 209(a) of the Social Security
			 Act is amended to read as follows:
					
						(10)(A)tips paid in any medium
				other than cash;
							(B)cash tips received by an employee in
				any calendar month in the course of his employment by an employer unless the
				amount of such cash tips is $20 or more and then only to the extent includible
				in gross income after the application of section 102(d) of the Internal Revenue
				Code of 1986 for such
				month;
							.
				(3)Paragraph (3) of
			 section 3231(e) of such Code is amended to read as follows:
					
						(3)Solely for
				purposes of the taxes imposed by section 3201 and other provisions of this
				chapter insofar as they relate to such taxes, the term
				compensation also includes cash tips received by an employee in
				any calendar month in the course of his employment by an employer if the amount
				of such cash tips is $20 or more and then only to the extent includible in
				gross income after the application of section
				102(d).
						.
				(c)Exclusion From
			 Unemployment Compensation TaxesSubsection (s) of section 3306 of
			 such Code is amended to read as follows:
				
					(s)Tips Not Treated
				as WagesFor purposes of this chapter, the term
				wages shall include tips received in any month only to the extent
				includible in gross income after the application of section 102(d) for such
				month.
					.
			(d)Exclusion From
			 Wage WithholdingParagraph (16) of section 3401(a) of such Code
			 is amended to read as follows:
				
					(16)(A)as tips in any medium
				other than cash;
						(B)as cash tips to an employee in any
				calendar month in the course of his employment by an employer unless the amount
				of such cash tips is $20 or more and then only to the extent includible in
				gross income after the application of section
				102(d);
						.
			(e)Conforming
			 AmendmentSections 32(c)(2)(A)(i) and 220(b)(4)(A) of such Code
			 are each amended by striking tips and inserting tips (to
			 the extent includible in gross income after the application of section
			 102(d)).
			(f)Effective
			 DateThe amendments made by this section shall apply to tips
			 received after the calendar month which includes the date of the enactment of
			 this Act.
			
